The defendant’s truck ran over a four-and-a-half-year old girl, causing her death. In an action to recover damages for death by wrongful act, neglect or default, the jury rendered a verdict of $6,500, which included funeral expenses of $600. The trial justice set aside this verdict unless the plaintiff would stipulate to accept $3,500. Order reversed on the law and the facts, with costs, the motion denied, the verdict reinstated, and judgment directed to be entered thereon, with costs. The fixing of pecuniary damages in a death ease is peculiarly within the province of the jury; arid the amount of their verdict should not be disturbed except when it appears that the jury has acted upon sympathy or from some other cause instead of exercising sound judgment upon the proof submitted on the trial. The trial court gave no reason for reducing the verdict, and this record discloses no state of facts indicating that the jury acted unwisely in fixing the amount of damages. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.